IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    :                   NO. 442
                                          :
         ORDER AMENDING RULES 209, :                          MAGISTERIAL RULES DOCKET
         304, 403, 410, 503, 515, AND 516 :
         OF THE PENNSYLVANIA RULES :
         OF CIVIL PROCEDURE               :
         GOVERNING ACTIONS AND            :
         PROCEEDINGS BEFORE               :
         MAGISTERIAL DISTRICT             :
         JUDGES                           :

                                                ORDER

PER CURIAM

      AND NOW, this 17th day of April, 2020, upon the recommendation of the Minor
Court Rules Committee, the proposal having been published for public comment at 49
Pa.B. 1900 (April 20, 2019):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 209, 304, 403, 410, 503, 515, and 516 of the Pennsylvania Rules of Civil
Procedure Governing Actions and Proceedings Before Magisterial District Judges are
amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective on September 1, 2020.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.